Name: 94/454/EC: Commission Decision of 4 July 1994 amending Commission Decision 93/674/EC on the Community' s financial contribution to programmes for the control of organisms harmful to plants and plant products in Madeira for 1993 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  EU finance;  cultivation of agricultural land;  regions of EU Member States;  economic policy;  agricultural activity
 Date Published: 1994-07-22

 Avis juridique important|31994D045494/454/EC: Commission Decision of 4 July 1994 amending Commission Decision 93/674/EC on the Community' s financial contribution to programmes for the control of organisms harmful to plants and plant products in Madeira for 1993 (Only the Portuguese text is authentic) Official Journal L 187 , 22/07/1994 P. 0014 - 0014COMMISSION DECISION of 4 July 1994 amending Commission Decision 93/674/EC on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in Madeira for 1993 (Only the Portuguese text is authentic) (94/454/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 33 thereof, Whereas the final sentence of Article 5 of Commission Decision 93/674/EC of 7 December 1993 on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in Madeira for 1993 (3) lays down that the final date for payments in connection with operations covered by the said programmes is to be 1 August 1994, non-compliance the time limit resulting in loss of entitlement to Community financing; Whereas the annual report on the programmes for the control of organisms harnful to plants and plant products in Madeira for 1993 must be submitted to the Commission and to the Standing Committee on Plant Health by the competent authority no later than 31 August 1994; Whereas the delay in implementing the said programmes was noted at the first meeting of the Monitoring Committee of these programmes; Whereas the relevant official authorities of the Autonomous Region of Madeira are determined to complete all the said programmes; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/674/EC is hereby amended as follows: 1. In the final sentence of Article 5, '1 August 1994' is replaced by '1 August 1995'. 2. In the first sentence of the second subparagraph of Annex II (I) (B) (II) (4), '31 August 1994' is replaced by '31 August 1995'. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 4 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 314, 16. 12. 1993, p. 44.